EXHIBIT 10.25


REPLENISHMENT AGREEMENT


THIS REPLENISHMENT AGREEMENT (“Agreement”) is made and entered into as of the
____ day of November, 2008, by and between Novamerican Steel Inc., a Delaware
corporation with a principal place of business at 1050 University Avenue,
Norwood, MA  02062, and its subsidiaries and affiliates (collectively,
“Novamerican”) and ArcelorMittal Dofasco Inc., a Canadian corporation with a
principal place of business at 1330 Burlington Street East, Hamilton, Ontario
L8N 3J5, (“Supplier”).
 
WHEREAS, Novamerican wishes to purchase from Supplier certain hot rolled steel
coils, as hereinafter defined, and Supplier is willing to sell to Novamerican
the hot rolled steel coils, all upon the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties agree as follows:
 
1.  STRATEGIC OBJECTIVES
 
Novamerican operates as “One Company,” with a companywide strategy focused on
maximizing throughput, that is, the rate at which the system generates cash
through sales, with the application of a precise operating methodology called
The Decalogue™.  The Decalogue™ combines and deploys two management theories:
Dr. Eliyahu Goldratt’s Theory of Constraints and Dr. W. Edwards Deming’s Theory
of Profound Knowledge.  We have defined the internal constraint of our system in
Replenishment.  Accordingly, the speed and reliability of replenishing our
actual steel usage is critical. We have defined this operational process with
the appropriate statistical measures to monitor all necessary variation in our
system and with our key suppliers. This Replenishment Agreement establishes
ArcelorMittal Dofasco Inc. as a key supplier to us.
 
This strategy directs us to select dedicated suppliers for specific material
flow and commits our resources, primarily in marketing, sales, metallurgy and
material science and new product development, toward increasing sales of these
materials based on the most profitable mix possible. Thus, our key suppliers are
committed to grow with us.  We are quickly evolving into a much larger producer
and distributor of our own manufactured products and less of a general line
steel processor.  The strategy also directs us out of certain market segments
that are not conducive to fast and reliable replenishment.  Our growth will
result from both organic sales and through acquisition of manufacturing
companies that use steel primarily from our selected group of base coils.  We
prefer to pay a market-based price (using a validated index).
 
We replenish based on actual usage of an already simplified, select group of
coils.  Our statistical analysis allows us to provide a most predictable
communication of our expected usage while providing daily updates of actual
usage as a basis for our daily reordering.  Our predictability allows for the
establishment of minimum order quantities.  We would establish a committee with
you that coordinates and directs our operational, quality, metallurgical, sales
and marketing resources for continued simplification of the base coils and
increased reliability and speed of replenishment of these defined group of
coils.
 

 
 

--------------------------------------------------------------------------------

 

2.  PRODUCT AND SPECIFICATIONS
 
 
a.
Novamerican agrees to purchase from Supplier the following grades of UPC hot
rolled coil (“Coil”):

 
 
1.
HR  Plate Grades ASTM A36 and CSA G40.21 44W &50W; and

 
 
2.
HSS for structural tubing

 
as set out more specifically in the attached Product Schedules “A” and “B,”
respectively.
 
 
b.
Quality:  The Coils will conform to the ASTM, J403 or CSA standards, as
applicable, for each coil grade supplied.

 
 
c.
Addition or Deletion of Coils to/from the Product Schedule: Supplier will allow
the addition or deletion of purchased Coils as follows:

 
 
1.
Novamerican will notify Supplier of a Coil or Coils identified for deletion or
obsolescence within Supplier’s established production planning
timeframe.  Novamerican agrees to accept delivery of any such obsolete Coils
within 30 days of notification from Supplier that such Coils are ready for
delivery.

 
 
2.
Novamerican will notify Supplier of its intention to add a Coil or Coils to the
Agreement.  Supplier agrees to accept additions provided they are within
Supplier’s technical capabilities and meet Supplier’s quantity specifications
set out in section 3 below.

 
3.  NOVAMERICAN’S PURCHASING COMMITMENT
 
 
a.
Quantity

 
 
1.
Novamerican’s order pattern is governed by the application of statistical
process control.  Novamerican maintains a statistically derived buffer to
minimize variation to both our customers and suppliers.

 
 
2.
Novamerican agrees to purchase from Supplier a minimum quantity of Coil per
calendar quarter, as identified by the Aggregate Usage Control Chart, attached
hereto as Schedule C, Lower Control Limit (“LCL”).  The quarterly minimum
quantity will be provided 30 days prior to the initiation of this Agreement and
30 days prior to the beginning of each successive quarter.

 
 
3.
Novamerican will signal Supplier on a weekly basis the quantity and type of
Coils used each week (“Weekly Usage”).  Novamerican agrees to purchase on a
weekly basis Coils based on the Weekly Usage for the then-ending week (“Purchase
Order”), for delivery 2 weeks (14 calendar days) after the date of the Purchase
Order (“Delivery Date”).

 

 
2

--------------------------------------------------------------------------------

 

 
b.
Reliability/Predictability

 
 
1.
Novamerican agrees that the quantity and type of Coils ordered by Purchase Order
on a weekly basis will be reliable and predictable; that is, 98% of the weekly
orders will be within the Upper Control Limit (“UCL”) and Lower Control Limit
(“LCL”) of the Coil Consumption Control Chart for each Coil ordered.  The
initial Coil Consumption Control Chart for each Coil is attached hereto as
Schedule D (for CSA G40.21 44W &50W), Schedule E (for A36) and Schedule B (for
HSS tubing).  Novamerican will provide Supplier with current Coil Consumption
Control Charts on a weekly basis.

 
 
2.
The Coil Consumption Control Chart for each Coil will reflect Novamerican’s
historical weekly usage of the Coil. This information will be sufficient to
fulfill Supplier’s planning needs on an 8 week and 5 week basis.

 
 
3.
Novamerican agrees to accept delivery of all ordered Coils on the Delivery Date.

 
4.  SUPPLIER COMMITMENT
 
 
a.
Supplier agrees to deliver the purchased Coils on the Delivery Date and that
such delivery time will be reliable.

 
 
b.
Supplier Reliability Requirements to Novamerican

 
 
1.
Novamerican will monitor, using statistical process control (“SPC”), Supplier’s
performance reliability, including reliability of (a) quantity, type and quality
of Coils delivered (measured against Coils ordered) and (b) delivery time
(“Delivery Control Chart”).  Novamerican will provide to Supplier the SPC charts
on a weekly basis.

 
 
2.
Novamerican requires the delivery of the Coils to be reliable; that is, 98% of
the deliveries will be within the UCL and the LCL of the Delivery Control Chart.

 
5.  PRICE
 
The price for each Coil purchased will be the current published CRU price for
the Coil on the Delivery Date as follows:  The CRU published on or about the
second Wednesday of the month, will be the purchase price for a Coil effective
beginning on the Friday after the publication of the CRU and will remain the
effective purchase price until the Friday subsequent to the publication of the
CRU in the following month.  (As an example, the CRU price published on or about
September 10, 2008 will be the price for Coils delivered September 12, 2008
through October 9, 2008.  Similarly, the CRU price published on or about October
8, 2008 will be the price for Coils delivered October 10, 2008 through November
13, 2008).  All purchases are in Canadian dollars, and the noon exchange rate
for Canadian dollars in relation to US dollars, as published by the Bank of
Canada, in effect on the date the CRU price is published shall be used.  (As an
example, the noon exchange rate as published by the Bank of Canada on September
10th would be used to calculate the effective Canadian dollar price for Delivery
Dates occurring
 

 
3

--------------------------------------------------------------------------------

 

September12th through October 9th, 2008.) Non-routine, mid-month adjustments to
the published CRU price will not apply.
 
Any and all pricing extras are set out in Schedule F attached hereto.
 
6.  PAYMENT AND DELIVERY TERMS
 
 
a.
Payment terms are ½% - 10 days or net 30 days from the Delivery Date.

 
 
b.
All Coils sold hereunder to Novamerican, FOB Seller’s plant, Hamilton, Ontario.

 
7.  TERM AND TERMINATION
 
 
a.
This Agreement will commence on January 1, 2009 or such earlier date as the
parties mutually agree to and will remain in force and effect until terminated
pursuant to the provisions of this Agreement.

 
 
b.
In the event that one party becomes subject to an Event of Default, as defined
herein in the Additional Terms and Conditions Schedule G, this Agreement may be
terminated by the non-defaulting party upon thirty (30) days’ prior written
notice.

 
 
c.
This Agreement may be terminated by either party for convenience and without
cause, upon not less than 6 months’ prior written notice.

 
 
d.
In the event that either party is in material breach of any term or condition of
this Agreement, which is not cured within thirty (30) days written notice by the
other party to cure such breach, the other party may, at its option, immediately
terminate this Agreement.

 
8.  FORCE MAJEURE, ALLOCATION OF SUPPLY
 
 
a.
Supplier agrees that it will not allocate its supply to Novamerican – that is,
give Novamerican less than what it orders because Supplier is allocating supply
among all its customers – unless a “force majeure” situation is declared, as
defined in Schedule G.  For greater certainly, in a “force majeure” situation,
Novamerican would accept an allocation of supply that is less than its ordered
and committed purchase amount.

 
9.  DOCUMENTS INCORPORATED BY REFERENCE
 
The following schedules form part of this Agreement:
 

 
Schedule A -
Product Schedule A (for HR Plate Grade ASTM A36 and CSA G40.21 44W&55W)




 
Schedule B -
Product Schedule B (for HSS tube) and Initial Control Chart for HSS tube




 
Schedule C -
Aggregate Usage Control Chart




 
Schedule D -
Initial Coil Control Chart for CSA G40.21 44W&55W

 


 
4

--------------------------------------------------------------------------------

 




 
Schedule E -
Initial Coil Control Chart for HR Plate Grade ASTM A36




 
Schedule F -
Pricing Extras




 
Schedule G -
Additional Terms and Conditions




 
Schedule H -
ArcelorMittal Dofasco Claims Management Policy



10.  AMENDMENT
 
No waiver, alteration or modification of the terms and conditions of this
Agreement shall be binding upon either party unless approved in writing by an
authorized representative of each party.
 
11.  CONFLICT
 
The use of purchase orders, order acknowledgements or other documents by
Novamerican or Supplier, whether to commence an order, to confirm a purchase
order, or otherwise, shall not modify or supplement this Agreement in any
respect, whether or not signed by an authorized representative of the party, and
the terms and conditions of this Agreement will control and govern,
notwithstanding any conflicting or additional provision in any such
document.  For greater certainty and the removal of doubt, any printed term
contained in any purchase order or other form or document used or in any
acknowledgment or other form or other document used by the parties in relation
to the rights and obligation hereunder shall be null and void and of no force
and effect, and this Agreement will take precedence over and supersede any such
terms.
 
12.  ENTIRE AGREEMENT
 
This Agreement and all the schedules attached hereto, including all the
documents incorporate by reference under section 9 above, shall constitute the
entire understanding of the parties concerning the subject matter hereof and
cancels and supersedes all previous agreements and understandings, oral or
written, between the parties with respect to the subject matter hereof.
 
13.  COUNTERPARTS
 
This Agreement may be executed in any number of counterpart facsimiles. Each
executed counterpart shall be deemed to be an original. All executed
counterparts taken together shall constitute one agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the day and year first above
written.
 
NOVAMERICAN STEEL
INC.                                                                                ARCELORMITTAL
DOFASCO INC.
 
By: /s/ Corrado De
Gasperis                                                                                    
By: /s/ Brad Davey
Title: Chief Executive
Officer                                                                                  
Title: Vice President – Sales & Marketing
 

 
5

--------------------------------------------------------------------------------

 

SCHEDULE A


PRODUCT SCHEDULE FOR HR PLATE GRADE ASTM A36 AND
CSA G40.21 44W & 55W


Gauge
Width
Grade
Weekly Sales
Annual Sales
0.5
48
A36
78,699
2046.164
0.5
60
A36
53,778
1398.228
0.375
48
A36
71,770
1866.012
0.375
60
A36
82,809
2153.034
0.3125
48
A36
24,333
632.658
0.3125
60
A36
36,091
938.366
0.25
48
A36
140,390
3650.14
0.25
60
A36
100,101
2602.622
0.1875
48
A36
33,263
864.838
0.1875
60
A36
29,922
777.963
   
Total
651,155
     
Weekly Tons
326
     
Annual Tons
16,930
 




 
 
Schedule A - 1

--------------------------------------------------------------------------------

 



Gauge
Width
Grade
Weekly Sales
Annual Sales
0.1875
48.000
CSA G40.21 44/50W
79,097
2,057
0.2500
48.000
CSA G40.21 44/50W
128,235
3,334
0.3125
48.000
CSA G40.21 44/50W
114,966
2,989
0.3750
48.000
CSA G40.21 44/50W
102,933
2,676
0.5000
48.000
CSA G40.21 44/50W
110,700
2,878
0.1875
60.000
CSA G40.21 44/50W
149,386
3,884
0.2500
60.000
CSA G40.21 44/50W
140,893
3,663
0.3125
60.000
CSA G40.21 44/50W
88,298
2,296
0.3750
60.000
CSA G40.21 44/50W
131,758
3,426
0.5000
60.000
CSA G40.21 44/50W
136,171
3,540
   
Total
1,182,438
     
Weekly Tons
591
     
Annual Tons
30,743
 




 
Schedule A - 2

--------------------------------------------------------------------------------

 

SCHEDULE B


PRODUCT SCHEDULE FOR HSS TUBE AND
INITIAL CONTROL CHART FOR HSS TUBE


Gauge
Width
Grade
Weekly Sales
0.0840
48.000
Nova Tube Mill (C1018)
129,899
0.1100
60.000
Nova Tube Mill (C1018)
150,747
0.1210
60.000
Nova Tube Mill (C1018)
100,000
0.0840
49.600
Structural Tube (C1021)
162,350
0.1100
54.250
Structural Tube (C1021)
262,178
0.1100
47.250
Structural Tube (C1021)
377,280
0.1210
57.250
Structural Tube (C1021)
134,247
0.1210
52.000
Structural Tube (C1021)
318,168
0.166
58.25
Structural Tube (C1021)
717,707
0.166
52.6
Structural Tube (C1021)
226,644
0.221
59.57
Structural Tube (C1021)
748,946
0.221
58.56
Structural Tube (C1021)
132,167
0.337
60
Structural Tube (C1021)
154,847
   
Total
3,615,179
   
Weekly Tons
1808
   
Annualized Tons
93,995




 
Schedule B - 1

--------------------------------------------------------------------------------

 
 [ex10-25_13378691.gif]


[ex10-25_13378692.gif]


[ex10-25_13378693.gif]

 
Schedule B - 2

--------------------------------------------------------------------------------

 
[ex10-25_13378694.gif]


[ex10-25_13378695.gif]


[ex10-25_13378696.gif]
 
Schedule B - 3

--------------------------------------------------------------------------------

 
[ex10-25_13378697.gif]


[ex10-25_13378698.gif]


[ex10-25_13378699.gif]
 
Schedule B - 4

--------------------------------------------------------------------------------

 

SCHEDULE C


AGGREGATE USAGE CONTROL CHART


[ex10-25_133786910.gif]



 
Schedule C - 1 

--------------------------------------------------------------------------------

 

SCHEDULE D


INITIAL COIL CONTROL CHART FOR CSA G40.21 44W & 55W


[ex10-25_133786911.gif]



 
 
Schedule D - 1

--------------------------------------------------------------------------------

 
[ex10-25_133786912.gif]


[ex10-25_133786913.gif]


[ex10-25_133786914.gif]
 
Schedule D - 2

--------------------------------------------------------------------------------

 
[ex10-25_133786915.gif]


[ex10-25_133786916.gif]



 
 
Schedule D - 3

--------------------------------------------------------------------------------

 



[ex10-25_133786917.gif]


[ex10-25_133786918.gif]


[ex10-25_133786919.gif]



 
 
Schedule D - 4

--------------------------------------------------------------------------------

 

[ex10-25_133786920.gif]


[ex10-25_133786921.gif]



 
 
Schedule D - 5

--------------------------------------------------------------------------------

 

SCHEDULE E


INITIAL COIL CONTROL CHART FOR HR PLATE GRADE ASTM A 36


[ex10-25_133786922.gif]


[ex10-25_133786923.gif]


[ex10-25_133786924.gif]

 
 
Schedule E - 1

--------------------------------------------------------------------------------

 
[ex10-25_133786925.gif]


[ex10-25_133786926.gif]
 
[ex10-25_133786927.gif]
[ex10-25_133786928.gif]

 
 
Schedule E - 2

--------------------------------------------------------------------------------

 

[ex10-25_133786929.gif]

 
 
 
 
Schedule E - 3

--------------------------------------------------------------------------------

 


[ex10-25_133786930.gif]


[ex10-25_133786931.gif]
 

 

 
 
Schedule E - 4

--------------------------------------------------------------------------------

 

SCHEDULE F


Pricing Extras




GRADE
 
Cdn$/cwt
     
Commercial Steel (CS Types A, B or C)
$0.00
       
1006 – 1009
$0.00
       
1010 – 1016
$1.50
       
1017 – 1023
$0.50
     
Drawing Steel (DS Type A or B)
$0.60
   
Deep Drawing Steel (DDS Type A or B)
$2.25
   
Structural Steel (SS Grade 33,3 6, 40)
$0.50
   
Conversion to Plate A36, 44W, 50W
$0.50
           
HSS Tubing
     
CSA 350W and A500 specs
$0.50





 

 
 
Schedule F - 1

--------------------------------------------------------------------------------

 

SCHEDULE G
 
ADDITIONAL TERMS & CONDITIONS
 
1.           Payment shall be due ½% - 10 days or net 30 days from the Delivery
Date.  All payments shall be made in Canadian dollars at Hamilton, Ontario,
Canada.  Unless otherwise restricted by applicable law, Supplier shall be
entitled to charge interest at a rate per annum equal to the Bank of Nova Scotia
prime lending rate (being the variable per annum reference rate of interest, as
announced and adjusted by that bank from time to time, for loans made by that
bank in Canada in Canadian dollars) in effect from time to time plus 1%, payable
on demand, if Novamerican is in default in payment for any prior invoice;
provided, however, that payments received within 35 days of the Delivery Date
will not be considered in default of these payment terms.
 
2.           In addition to the purchase price, Novamerican shall pay Supplier
the amount of all taxes, excises or other governmental charges (except taxes on
or measured by net income) that Supplier may be required to pay with respect to
the production, sale or transportation of any products delivered under this
Agreement, except where the law otherwise provides.
 
3.           The amount of credit required under this Agreement is subject to
review by Supplier’s credit department on a quarterly/semi-annual/annual
basis.  Novamerican shall provide to Supplier its financial statements as may be
requested from time to time in order for Supplier to determine the credit
worthiness of Novamerican.  Supplier reserves the right to determine, in its
sole discretion, the amount of credit that it will extend under this Agreement;
provided, however, that Supplier provides Novamerican with 14 days prior notice
of any reduction in credit.
 
4.           Title to and risk of loss of or damage to products sold, FOB
Supplier’s plant, shall pass to Novamerican upon delivery by Supplier to a
carrier for transportation to Novamerican.  Title to and risk of loss of or
damage to products sold, FOB destination, shall pass to Novamerican upon arrival
at the destination specified and charges at destination for spotting, switching,
handling, storage, demurrage and other accessory services shall be of
Novamerican’s account.
 
5.           All products priced at point of shipment must be accepted for
shipment within a specified period of time after the Delivery Date.  The
specified period of time for each product and the rates of storage charges which
may be imposed on any such products not accepted for shipment within such period
will be those from time to time shown on Supplier’s price lists or otherwise
communicated to Novamerican.
 
6.           For all products priced at point of shipment, the placement,
securing and covering of loads is the responsibility of Novamerican and its
carrier.  For such products, unless Supplier also acts as carrier (in which case
Supplier’s liability is limited to, at Supplier’s option, replacement of lost or
damaged products or refund of the invoice price and transportation charges paid
to Supplier), Supplier shall not be responsible for any liability, loss, costs,
damages, claims or expenses resulting from the failure to properly secure and
place a load or the failure to keep all products clean, dry and covered during
shipment and Novamerican agrees to indemnity and save harmless Supplier from and
against any such liability, loss, costs damages, claims and expenses.
 

 
 
Schedule G - 1

--------------------------------------------------------------------------------

 

7.           (a) Supplier warrants that the products delivered hereunder will
conform to the applicable ASTM or CSA standards and specifications for such type
and grade of Coil, subject to the conditions of clause (b) below, and will be
adequately contained, packaged and labeled.
 
(b) Unless otherwise specified herein, any dimensions referred to herein are
nominal and Supplier will furnish products within its standard tolerances.
 
(c )  THERE ARE NO EXPRESS WARRANTIES BY SUPPLIER OTHER THAN THOSE SPECIFIED IN
THIS PARAGRAPH 7.  NO WARRANTIES BY SELLER (OTHER THAN WARRANTY OF TITLE) SHALL
BE IMPLIED OR OTHERWISE CREATED AT LAW OR IN EQUITY, INCLUDING, BUT NOT LIMITED
TO, WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE.
 
Without limiting the generality of the foregoing, Novamerican assumes all risk
and liability for the results obtained by the use of any products delivered
hereunder in combination with other articles or materials or in the practice of
any process, in each case whether or not the products sold hereunder were
selected or used in accordance with any recommendations assistance or
instructions of Supplier.
 
8.           Supplier will, at its option, repair or replace (at the delivery
point specified) any product sold hereunder which fails to conform to any
specifications expressly agreed to in writing by Supplier, or refund to
Novamerican the invoice price (including transportation charges forming part of
the invoice price) paid by Novamerican for such product.
 
EXCEPT AS AFORESAID, SUPPLIER SHALL NOT BE LIABLE IN CONTRACT, TORT OR OTHERWISE
FOR ANY LOSS, DAMAGES, COSTS, CLAIMS, EXPENSES OR REPAIRS RESULTING FROM ANY
SUCH DEFECT OR FAILURE TO CONFORM TO SPECIFICATIONS OR ANY BREACH HEREOF
RELATING TO THE QUALITY OF THE PRODUCT WHETHER SUCH DAMAGES ARE DIRECT, INDIRECT
OR CONSEQUENTIAL. SUPPLIER’S LIABILITY HEREUNDER SHALL BE LIMITED, IN ALL
CIRCUMSTANCES, TO THE INVOICE PRICE PAID BY NOVAMERICAN FOR THE PRODUCTS
PURCHASED HEREUNDER. THE FOREGOING LIMITATION OF LIABILITY IS A CONDITION OF
SALE OF THE PRODUCTS AT THE PRICE OR PRICES PAID AND SHALL APPLY NOTWITHSTANDING
ANY DEFECT IN OR FAILURE OF, INCLUDING TOTAL FAILURE OF, ANY PRODUCT.  SUPPLIER
SHALL NOT IN ANY CIRCUMSTANCES BE LIABLE FOR ANY CLAIM UNLESS (A) SUCH CLAIM IS
MADE PROMPTLY FOLLOWING DELIVERY OF THE PRODUCT AND, IN ANY EVENT, NOT LATER
THAN 6 MONTHS AFTER DELIVERY, AND (B) SUPPLIER IS GIVEN A REASONABLE OPPORTUNITY
TO INVESTIGATE SUCH CLAIM AND SUCH PRODUCT.
 
Products shall not be returned without Supplier’s permission.
 


 

 
Schedule G - 2

--------------------------------------------------------------------------------

 

9.           Any and all claims issued hereunder, by either party, shall be
subject to the ArcelorMittal Dofasco Management Claims Policy, attached hereto
as Schedule H.
 
10.           Neither party shall be liable for its delay or failure in
performing hereunder due to contingencies beyond its reasonable control,
including, without limitation, acts of God, fires, floods, war, sabotage,
accidents, labor disputes or shortages, governmental laws, ordinances, rules and
regulations, whether valid or invalid (and including, but not limited to, import
or export prohibitions or limitations, priorities, requisitions, allocations and
price adjustment restrictions) and inability to obtain material, equipment or
transportation, and any other similar or dissimilar contingency. The party whose
performance is prevented by any such contingency shall give written notice to
that effect to the other party within ten (10) days after such contingency shall
have commenced together with a statement setting forth reasonably full
particulars concerning the contingency and shall use all possible diligence to
remedy the contingency as quickly as possible.  The party whose performance is
prevented by any such contingency shall have the right to omit during the period
of such contingency, all or any portion of the quantity deliverable during such
period, whereupon the total quantity delivered to Novamerican hereunder shall be
reduced by the quantity so omitted.  In the event of any such contingency,
Supplier has the right to allocate its available supply among its customers in
such manner as the Supplier deems fair and equitable.  In no event shall
Supplier be obligated to purchase material from other than its regular sources
of supply in order to enable Supplier to supply products to Novamerican.  The
requirement that the contingency be remedied with all possible diligence shall
not require the settlement of strikes, lockouts or other labor difficulties.
 


11.           ALL CONTRACTS BETWEEN NOVAMERICAN AND SUPPLIER FOR THE SALE AND
PURCHASE OF ANY PRODUCTS SHALL BE DEEMED TO HAVE BEEN MADE IN HAMILTON, ONTARIO,
CANADA AND THE VALIDITY, INTERPRETATION AND PERFORMANCE OF THE TERMS OF THIS
AGREEMENT WITH RESPECT TO ANY PRODUCT DELIVERED HEREUNDER SHALL BE GOVERNED BY
THE LAWS IN EFFECT IN THE PROVINCE OF ONTARIO.
 
In case of any ambiguity or difference between the English and French versions
of these Terms and Conditions, the English version shall govern.
 
12.           The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement.
 
13.           This Agreement shall be binding upon, and inure to the benefit of,
the parties and their respective successors and permitted assigns. Nothing
contained herein shall be deemed to create any third party beneficiary rights in
any person or entity not a party to this Agreement, other than subsidiaries and
affiliates of the parties as expressly provided herein.  No assignment or
transfer of this Agreement, or of any rights or obligations hereunder, may be
made by either party without the prior written consent of the other party;
provided, however, that either party may assign its rights and obligations under
this Agreement to any parent company or controlled subsidiary of any parent
company upon 60 days’ written notice to the other party.  For purposes of this
paragraph, “control” shall be defined to mean ownership in excess of fifty
percent (50%).  Any attempted assignment without the required consent, if any,
shall be void.
 

 
Schedule G - 3

--------------------------------------------------------------------------------

 

14.           The provisions of this Agreement will be enforceable to the
fullest extent permissible under applicable law, and the unenforceability (or
modification to conform to law) of any provision will not render unenforceable
or impair the remainder of this Agreement.  If any provision will be found
invalid or unenforceable, in whole or in part, this Agreement will be considered
amended to delete or modify, as necessary, the offending provision or provisions
and to alter its bounds to render it valid and enforceable.
 
15.           All notices permitted or required to be given hereunder shall be
in writing and sent by reputable overnight carrier or registered or certified
mail, return receipt requested, postage prepaid, addressed to the receiving
party at its address set forth below.  Any party may change its address for such
purpose by giving written notice to the other party of such change.
 
If to Novamerican:               Novamerican Steel Inc.
1050 University Avenue
Norwood, MA  02062
Attention:  General Counsel
Fax:  781-486-9120


If to Supplier:                       ArcelorMittal Dofasco Inc.
P.O. Box 2460
1330 Burlington Street East
Hamilton, Ontario
L8N 3J5
Attention: Legal Counsel
Fax: 905-548-3426


 
16.           Any waiver of, or consent to depart from, the requirements of any
provision of this Agreement shall be effective only if it is in writing and
signed by the party giving it, and only in the specific instance and for the
specific purpose for which it has been given.


No failure on the part of any party to exercise, and no delay in exercising, any
right under this Agreement shall operate as a waiver of such right. No single or
partial exercise of any such right shall preclude any other or further exercise
of such right or the exercise of any other right.


Either party may waive in writing, in whole or in part, performance by the other
party of any of the other party’s obligations, undertakings, covenants or
warranties contained herein.  No such waiver shall in any way affect the right
of the party granting the waiver from subsequently enforcing the same
obligations, undertakings, covenants or warranties nor shall any such waiver be
taken or held to be a waiver of any further breach of any obligations,
undertakings, covenants, or warranties.
 
17.           The terms of paragraphs 7, 8 and 18 shall survive any termination
or cancellation of this Agreement, whether mutual or by either party and whether
express or implied (including without limitation as a result of breach of a
fundamental term of this Agreement).
 

 
Schedule G - 4

--------------------------------------------------------------------------------

 

18.           For purposes of this Agreement, an Event of Default in relation to
a party means the occurrence of one or more of the following circumstances:
 
a.      failure to perform or fulfill any obligation or condition of this
Agreement to be performed or fulfilled by such party, and such failure is not
cured within thirty (30) business days (or such longer period of time as is
agreed by the parties to be reasonably necessary to allow such party to perform
or observe such obligation) after written notice thereof is given by the other
party; or
 
b.      failure to make any payment when due hereunder, if such failure
continues for thirty (30) days after such payment was due, unless such payment
is being actively contested in good faith by the party; or
 
c.      the making of any general assignment or arrangement for the benefit of
creditors, the filing of voluntary or involuntary petition in bankruptcy by or
against such party under any bankruptcy law or similar proceeding, the
appointment of a trustee or receiver or the commencement of a similar proceeding
to take possession of, or the attachment or other judicial seizure of,
substantially all of such party’s assets, or the taking by such party of any
action in furtherance of the foregoing; or
 
d.      an order is made or a resolution is passed or a petition is filed by
such party for the liquidation, dissolution or winding –up of such party (other
than a corporate reorganization, recapitalization, realignment or restructuring
pursuant to Section 368 of the Internal Revenue code of 1986, as amended); or
 
e.      a final, non-appealable, decision of any judicial, administrative,
governmental authority or other authority or arbitrator is made which enjoins or
restrains, or renders illegal or unenforceable, the performance or observance by
such party of this Agreement.
 
19.           Each party (the “INDEMNITOR”) hereto shall defend, indemnify and
hold harmless the other party and its respective partners, and parents,
subsidiaries, and affiliates and its directors, officers and employees, (an
“Indemnified Party”), from and against any and all claims, demands, actions,
cause of actions, losses, damage, suits, liability and expenses (including, but
not limited to, the cost of defense, settlement and reasonable investigation and
legal expenses), by whomsoever and wherever made, connected with, caused by,
relating to or arising out of any and all claims for loss of or damages to
property, injuries to or death of any and all persons, caused by or resulting
from:  any misrepresentation or breach of this agreement; any breach or
violation of any applicable law; any negligence or willful misconduct of the
Indemnitor, its employees, contractors, subcontractors and/or agents.


Neither party shall be liable to the other for any special, incidental or
consequential damages, whether arising in contract, tort, strict liability, or
in any other cause of action whatsoever.  Said duties to indemnify, defend and
hold harmless shall survive the termination of this Agreement.



 
Schedule G - 5

--------------------------------------------------------------------------------

 

Schedule H


ArcelorMittal Dofasco
Flat Carbon Steel
[ex10-25_133786931.jpg]



ARCELORMITTAL DOFASCO CLAIMS MANAGEMENT POLICY
 
INTRODUCTION


This general claims policy covers light flat rolled sheet products produced at
alt ArcelorMittal Dofasco flat rolled facilities, it covers the major points of
a claim policy but it does not intend to cover all circumstances that may arise.
ArcelorMittal Dofasco reserves the right to handle each claim individually,
based on the circumstances surrounding the claim in question. Customer order
information requirements, as listed below, including dimensions, flatness,
surface, coating weight, surface texture, and chemistry will be according to
customer specifications accepted by ArcelorMittal Dofasco in advance in writing,
and/or consistent with applicable ASTM specifications.
 
ORDER INFORMATION AND MEETING YOUR QUALITY NEEDS
 


In our continual effort to fully understand customers’ needs and resultant
product requirements, Customer Technical Service Managers are available to
assist in identifying the product attribute each order. ArcelorMittal Dofasco
requires specific information at the time of order placement for all products
including coils, sheets, and blanks. This helps to ensure that ArcelorMittal
Dofasco provides suitable performance in formability, weldability, flatness,
surface, and dimensions. More detailed characterization of all product
attributes will also help to reduce the number of quality rejections in your
plant and facilitate the resolution of any product claims that may arise. Clear
communication between ArcelorMittal Dofasco and our customers supports our
common goal of continuous improvement and ensures that products, as shipped from
ArcelorMittal Dofasco, meet your quality needs.
 
In compliance with ISO/TS 16949, we request that all orders include both end use
information and the corresponding product attribute requirements. Where multiple
end uses are involved for one order, the most critical end use should be
specified. If it is not possible to provide a specific end use, please ask the
ArcelorMittal Dofasco Customer Technical Service Manager to help assess the
appropriate product requirements for the order. Orders cannot be processed
without complete product information on the purchase order.
 
The following is a summary of information that is required on all flat rolled
purchase orders:
 
1.
Customer sold to address
12.
Coating, if required
2.
Requested ship to address
13.
Oiling
3.
Product
14.
Chemical treatment, if required
4.
Specification
15.
Mill edge or slit edge (Hot Rolled)
5.
End use
16.
Requested coil weights

 

 
 
 
Schedule H - 1

--------------------------------------------------------------------------------

 

 


6.
Size and gauge, including tolerances
17.
Testing requirements
7.
Ordered quantity
18.
Packaging and loading instructions (including ID/OD)
8.
Requested delivery date
19.
Carrier
9.
Surface requirement
20.
Freight - prepaid/collect
10.
Flatness requirement
21.
Tax exemption numbers
11.
Surface finish, if applicable
   

 
Similar information is also required for non-flat rolled products.


COIL QUALITY- GENERAL
 
ArcelorMittal Dofasco is committed to ensuring that our products meet the
quality needs of our customers.
 
Should any problems arise in the use of our products, we request the following:
 
1.
ArcelorMittal Dofasco must be provided with details of the problem and given a
reasonable opportunity to investigate claims. Customers are advised to not
return material to ArcelorMittal Dofasco unless authorized. Otherwise additional
handling and freight charges could result. ArcelorMittal Dofasco Customer
Technical Service Managers will investigate and report on the nature of the
complaint relative to purchase order requirements and will recommend a suitable
course of action.

 
Unauthorized or unidentified deductions before a claim is dispositioned or
settled constitutes nonpayment with subsequent consequences, including, but not
limited to, credit hold, shipping hold, and loss of discount privileges.
 
2.
Steel determined to be unusable, because of mill related reasons, should be set
aside for review with the appropriate ArcelorMittal Dofasco personnel. This
includes blanks, cut lengths, coils or slit mults from coils. For coils or slit
mults, a minimum of 10% of the coil must be processed before rejecting the
entire piece.

 
For Hot Rolled Plain product which, by definition, is shipped without further
processing, the customer will also be expected to accept, without claim, a
maximum of 15 feet on either end of a coil that may exceed gauge or width
tolerances.
 
If it is confirmed that the problem is a result of faulty steel, our policy is
to credit based on the transaction price of the steel, plus freight costs
incurred in moving the steel from ArcelorMittal Dofasco to the customer’s plant.
 
SCRAP CREDIT
 
ArcelorMittal Dofasco expects to recover the current market value for the scrap
or coils if the steel is not returnable. The market value will be based on the
published ArcelorMittal Dofasco scrap credit value for mill returns for the
month in which the claim is accepted by the ArcelorMittal Dofasco
Technical Service Manager.
 

 
Schedule H - 2

--------------------------------------------------------------------------------

 

CONSEQUENTIAL COSTS
 
For claims with merit, ArcelorMittal Dofasco will assume responsibility for the
value of the weight of the material involved, address other costs as outlined
below, and will not be liable for further consequential damages or other costs.
ArcelorMittal Dofasco will not honor sorting, sampling, storage, freight,
additional processing, consequential costs, administrative or replacement cost
unless pre-approved and allowed by ArcelorMittal Dofasco prior to incurring the
expense.
 
COIL QUALITY - SPECIFIC PRODUCT ATTRIBUTE POLICIES
 
Following are policies for the resolution of claims related to specific product
attributes. ArcelorMittal Dofasco’s Customer Technical Service Managers will
follow these policies in assessing the nature of the complaint and in
recommending a suitable course of action.
 
PRODUCT SURFACE - GENERAL SURFACE DESCRIPTORS
 
ArcelorMittal Dofasco employs state of the art manufacturing facilities and best
in class practices to produce products that meet the needs of our customers’ end
use. Understanding that some applications are more demanding than others, the
typical surface defects that may be encountered with each product (hot rolled,
cold rolled or coated) and surface category (standard, semi critical and
critical) are available for review through your Customer Technical Service
Manager.
 
Definitions of product surface have been classified into four categories:
 
Standard - May contain, surface defects that can be seen and felt but are not
detrimental to the structural integrity or manufacturability of the part. Should
only be ordered where appearance is not critical. Some Hot Rolled and Coated
products may contain break marks.
 
Standard surface pickled hot rolled products may contain stains that are the
result of an unplanned pickle line stoppage. Unplanned stops are inherent in
continuous Pickling operations and occur on less than 2% of all coils produced.
When a line stop happens, the stain will be isolated to a single section
representing less than 2% of the coil length (to a maximum of 50 feet).
ArcelorMittal Dofasco will accept a claim foi~ the length of material affected
by the stain.
 
If the appearance of pickle line stop stains are not acceptable for the end use
application and if they cannot be isolated during the usage of the steel in the
stamping, blanking, cutting, tubing, rollforming or other steel consuming
processes, then we advise that Semi-Critical surface be ordered as this product
is free from pickle line stop stains. Please consult the ArcelorMittal Dofasco
Price Book for the applicable price extra for semi-critical surface.
 
Semi Critical - May contain surface defects that do not affect formability or
the application of surface coatings. Some surface defects that can be seen are
allowed. Defects may show through paint as highlights.
 

 
 
Schedule H - 3

--------------------------------------------------------------------------------

 

Critical - Surface should be free of defects that might affect the uniform
appearance of a quality paint or an electrolytic coating. Defects may be seen
but will not show through paint.
 
Auto Exposed - Auto exposed criteria, developed with each OEM for each
application.
 
Please be aware that price extras apply to the semi critical, critical and auto
exposed categories.


FLATNESS


The ArcelorMittal Dofasco Flat Rolled Price Book offers a number of flatness
options according to product and price extra.
 
The flatness tolerance quoted is the maximum deviation from a horizontal flat
surface, as defined in the flatness tolerance tables of appropriate ASTM
specifications.
 
For hot rolled product, two exceptions exist - claims Will not be accepted for
flatness for non-tempered non-pickled hot rolled or heavy gauge pickled hot
rolled over 025 inches in thickness. In both of these cases, the product is as
produced from the Hot Mill and no shape correction has been applied.
 
MINIMUM CLAIM - SURFACE DEFECTS (SEAMS, SLIVERS. HOLES, STAINS. ETC)
 
When coils or coil inspected cut lengths are ordered, it is to be expected that
they may contain some abnormal major surface imperfections and also more minor
imperfections than sheet inspected cut lengths. Coils and coil inspected cut
lengths may also contain pickle line welds and inner and outer coil wraps may be
damaged in handling.
 
The customer will be expected to accept, without claim:
 
 
•
The inside and outside wraps

 
 
•
Pickle Line welds unless specified ‘to be without welds’

 
When surface imperfections are encountered in parts, blanks or cut lengths from
inspected coils, the customer is expected to accept up to 2% by weight without
claim. It is the usual practice of customers to shear, blank or process at least
10% of any given coil or bundle before rejecting an order to ensure that the
condition is prevalent throughout.
 
For Hot Rolled Plain product which, by definition, is shipped without further
processing, the customer will be expected to accept without claim, a maximum of
15 feet on either end of a coil that may exceed thickness or width tolerances.
 
RUST & STORAGE STAINS
 
It is ArcelorMittal Dofasco’s standard practice to oil or chemically treat
coiled product. If required, ArcelorMittal Dofasco will produce dry product (no
oil), which can include Hot Roll pickled dry, Cold Roll dry and Coated
unpassivated dry. Prompt shipment when ready is particularly critical when
material is ordered dry. When the purchaser delays the shipment,
 

 
 
Schedule H - 4

--------------------------------------------------------------------------------

 

ArcelorMittal Dofasco assumes no responsibility for rusting or other surface
contamination resulting from such delay.
 
The following time limitations apply to all products delivered to and accepted
by the customer:
 
 
•
Dry - non oiled (Hot Roll, Cold Roll & Unpassivated Coated) - claims will not be
accepted

 
 
•
Oiled - claims will not be accepted after 30 days of shipment

 
 
•
Storage Stains - claims will not be accepted, after 3 months of shipment

 
ArcelorMittal Dofasco will not accept any rust claim for material shipped beyond
the original ship to destination.
 
AGING


For Commercial Steel (CS) and Drawing Steel (DS), the aging phenomenon may
exist, especially on continuous annealed product. Over time, the effect of aging
shows up in two ways:
 
 
•
Higher hardness/poorer ductility on Commercial and Drawing type steels

 
 
•
Fluting or stretcher strain

 
A certain amount of cold work (roller leveling or temper rolling) will prevent
these conditions from occurring, but the effect is only temporary. It is
necessary for the user to effectively roller level immediately before use to
eliminate the straining or fluting effects of aging.
 
Beyond 45 days from the shipment date, the effects of aging on product as
shipped from ArcelorMittal Dofasco, including loss of ductility and increased
hardness, must be accepted ‘by the customer. If necessary, ArcelorMittal Dofasco
will examine samples to verify that the appropriate steel was applied and
properly processed.
 
TIME LIMITATION FOR CLAIMS
 
ArcelorMittal .Dofasco will not accept claims after 6 months from the delivery
date.
 
TRANSPORTATION ISSUES
 
For all shipments, consignee is responsible for inspection and documentation of
material condition during receipt and unloading.
 
Freight damage that occurs when a load is shipped FOB “Mill” (Prepaid or
Collect) to the customer is not the responsibility of ArcelorMittal Dofasco.
Claims for product damaged in transit must be processed through the carrier by
the customer.
 
Freight damage that occurs when a load is shipped “FOB Customer” must be
reported to ArcelorMittal Dofasco within 24 hours of delivery.
 

 
 
Schedule H - 5

--------------------------------------------------------------------------------

 

Consignee is responsible for storing and protecting material from further
deterioration while claim is being resolved.
 
SECONDARY PRODUCT
 
Secondary product is sold on an “As Is” basis only, with no warranty whatsoever
expressed or implied. Furthermore, the stated specific reason a certain product
or material is classified as secondary may not always include all of the
existing imperfections in the product.
 
CUSTOMER RESPONSIBILITIES FOR PRODUCT RETURNS
 
In order to process claims efficiently, unauthorized returns will not be
accepted. The ArcelorMittal Dofasco Claim number, provided by your Technical
Service Manager, is your return authorization number.
 
Returned material should be repackaged in a manner to prevent damage and allow
for safe handling.
 
ArcelorMittal Dofasco’s minimum banding and packaging requirements are found in
the Packaging and Loading Manual on ArcelorMittal Dofasco’s website (link
below).
 
http://www.dofasco.ca/bins/content_page.asp?cid502-847-854
 
Please note that the Claim Number must be written clearly on the Bill of Lading
accompanying the return. As well, it must be clearly written on the outer wrap
or packaging of each returned coil, or on the top sheet of each returned bundle.
 
Product that is rejected before receipt on the customer floor is classified as a
‘Customer Rejection’. Example reasons for customer rejections are wrong coil
shipments and customer-requested delivery error. For customer rejections, the
load will be received back at ArcelorMittal Dofasco with the original
ArcelorMittal Dofasco Bill of Lading. If the rejection was due to a customer
error, we require that the Bill of Lading be signed by an approved customer
representative before the load is returned to ArcelorMittal Dofasco. Without
this signature, the truck driver will be required to sign a liability waiver in
order to unload back at ArcelorMittal Dofasco. in cases where customer
rejections are due to transit damage, the truck driver will be required to sign
a waiver in order to unload the material at ArcelorMittal Dofasco.
 
Customer rejections or returns that are the result of a customer error will
result in charges by ArcelorMittal Dofasco to cover incurred freight costs.
 
ArcelorMittal Dofasco is only able to accept sheet product returns on Tuesdays
and Wednesdays.
 
Any challenges to this policy or its interpretation will be addressed with the
appropriate level of management by the Technical Service Manager, on behalf of
the customer.
 

 
 
Schedule H - 6

--------------------------------------------------------------------------------

 
